Citation Nr: 0729948	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  99-25 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

2.  Entitlement to an effective date earlier than December 3, 
2004, for the grant of a 50 percent rating for post-traumatic 
nasal deformity with epistaxis and sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1962 to September 1965.  The matter of entitlement 
to a TDIU initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  The veteran indicated 
in his December 1999 substantive appeal that he desired a 
hearing before the Board in Washington, D.C.  In August 2000 
he informed VA that that his health and the cost of 
transportation prevented him from attending such a hearing.  
In March 2001 the Board remanded the case for compliance with 
due process requirements and further development.  In an 
August 2002 decision the Board found that a TDIU was not 
warranted.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
April 2003, the Court issued an order that vacated the August 
2002 Board decision and remanded the matter on appeal for 
readjudication consistent with a joint motion by the parties.  
In November 2003 and September 2005, the Board remanded the 
case to the RO to ensure compliance with the Court's April 
2003 order. 

The matter of entitlement to an effective date earlier than 
December 3, 2004, for the grant of a 50 percent rating for 
post-traumatic nasal deformity with epistaxis and sinusitis 
is being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if any 
action is required on his part.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities and 
respective ratings are: post-traumatic nasal deformity with 
epistaxis and sinusitis, 50 percent; residuals of a right 
orbit fracture, 0 percent; and residuals of a fracture of the 
right malleolar bone, 0 percent.  The combined disability 
rating for the veteran's service-connected disabilities is 50 
percent.

2.  The veteran's service-connected disabilities have not 
been shown to be of such nature and severity as to preclude 
him from obtaining or maintaining substantially gainful 
employment.


CONCLUSION OF LAW

The schedular requirements for TDIU are not met, and TDIU is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.2, 4.10, 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matter being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication; instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  Regarding the issue 
decided herein, the initial adjudication in November 1998 
preceded enactment of the VCAA.  The veteran was provided 
content-complying notice by letters in April 2001, May 2004 
and September 2005.  He was given ample time to respond.  The 
claim was then readjudicated.  See June 2007 Supplemental 
Statement of the Case.

The April 2001, May 2004 and September 2005 letters informed 
the veteran what was needed to establish TDIU benefits, what 
type of evidence was still needed, and advised him of his and 
VA's respective responsibilities in developing his claim.  
The May 2004 letter specifically informed the veteran to 
submit any pertinent evidence in his possession.  The veteran 
has had ample opportunity to respond.  In August 2007, the 
veteran submitted additional evidence and waived RO 
consideration of the additional evidence (see August 2007 
letter from the veteran), permitting the Board to consider 
such records in the first instance.  See 38 C.F.R. 
§ 20.1304(c).  While he was not advised of the criteria 
governing effective dates of awards, he is not prejudiced 
here by lack of such notice (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006)).  This is because 
the Board concludes below that the preponderance of the 
evidence is against the claim of entitlement to a TDIU; 
therefore, any questions as to the effective date to be 
assigned are moot.  

The Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  The RO obtained all available medical records 
identified by the veteran, and the veteran has undergone 
several VA examinations.  The Board further finds that no 
additional development, as for medical opinions or 
examinations is indicated.  

II.  Factual Background

A July 1989 rating decision granted service connection for 
post-traumatic nasal deformity with epistaxis and sinusitis, 
residuals of a right orbit fracture and residuals of a 
fracture of the right malleolar bone, each rated 0 percent 
disabling.  The veteran's service-connected post-traumatic 
nasal deformity with epistaxis and sinusitis has been 
evaluated as 50 percent disabling since December 3, 2004.

In July 1998, the veteran submitted a claim for TDIU.  He 
indicated that he had graduated from high school and had last 
worked full time in June 1998.

In an August 1998 statement, the veteran's former employer 
indicated that the veteran had been employed full time from 
January 1996 to June 1998; his duties involved sweeping coal 
dust  from the floors.  The veteran's former employer noted 
that the veteran was terminated "on disability due to sinus, 
sore throat, nose bleeding, [and] arthritis in both hips."

On September 1998 VA general medical examination the examiner 
found that the veteran's chronic sinusitis and nasal septum 
deviation prevented him from sweeping floors in his prior 
job, but did not prevent him from performing all other work.

Records from the Social Security Administration (SSA) show 
that the veteran had been rated as disabled, with 
osteoarthritis and allied disabilities noted as his primary 
disability, effective June 1998.  In a Vocational Report 
submitted to SSA, the veteran indicated that his work 
experience included employment as a tire salesman for five 
years.  The veteran also indicated that he worked as a 
foreman for 11 years; his duties for this job included 
keeping time reports, attending safety meetings and 
supervising other employees.  During an October 1998 SSA 
examination, the veteran reported that he had completed 1.5 
years of college.

A November 2002 private medical progress note shows that the 
veteran suffered from post-traumatic stress disorder (PTSD), 
upper respiratory obstruction, hypertension, and degenerative 
joint disease.  The examiner noted that he had advised the 
veteran "to not work."  A private medical initial evaluation 
form, dated the same day as the November 2002 private 
progress note, and completed by the same physician, notes 
that employment is precluded.

On December 2004 VA respiratory examination, the diagnoses 
included nasal obstruction, epistaxis, and sinusitis.  The 
examiner commented that the veteran's diagnosed respiratory 
disorders had "disabled him," and that the veteran seemed 
"unable to work due to these problems."

A September 2005 VA social work and industrial survey 
examination report notes that after his service, the veteran 
had enrolled in college.  However, he quit school because he 
"got aggravated."  The VA social worker noted the veteran's 
history of psychiatric problems, as well has his sinus 
problems and problems with anger.

In a May 2005 statement, the veteran's former employer noted 
that sweeping had accounted for 20 percent of the veteran's 
former duties.  He further noted that sweeping worsened the 
veteran's health problems (sinusitis); therefore, disability 
retirement was suggested.

A March 2007 VA examination report notes the veteran's 
history of nasal obstruction that has required seven 
surgeries.  After reviewing the file, the VA physician noted 
that this disability was currently stable; the veteran was 
not receiving any medical treatment currently.  The VA 
physician opined that the veteran was not employable sue to 
shortness of breath on exertion.  He further opined that the 
veteran "would not be precluded from a desk job but 
certainly could not do strenuous activity with any active 
job."  The VA physician stated that he agrees with the 
September 1998 VA medical opinion that states that although 
the veteran cannot sweep floors, he can perform other jobs.  
The VA physician did not agree with the November 2002 private 
opinion.

III.  Analysis

VA will grant a total evaluation for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  Thus, the Board may not consider the effects his 
nonservice-connected disabilities on his ability to function.

The veteran's service-connected disabilities and respective 
ratings are: post-traumatic nasal deformity with epistaxis 
and sinusitis, 50 percent; residuals of a right orbit 
fracture, 0 percent; and residuals of a fracture of the right 
malleolar bone, 0 percent.  The combined disability rating 
for the veteran's service-connected disabilities is 50 
percent.  38 C.F.R. § 4.25.  Thus, the minimum schedular 
criteria for TDIU under 38 C.F.R. § 4.16(a) are not met.

The analysis progresses to the "subjective standard" under 38 
C.F.R. § 4.16(b).  The Board must determine whether the 
veteran is unemployable due to his service-connected 
disability regardless of its rating.  This regulation 
provides that the established VA policy is that "all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated as totally disabled."  However, in these cases, in 
order for the veteran to prevail on a claim based on 
unemployability, it is necessary that the record reflect some 
circumstance which places the claimant in a different 
position from other veterans with the same rating.

In Floyd v. Brown, 9 Vet. App. 95 (1996), the Court held that 
the Board may not assign an extraschedular disability rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance, because 
§ 3.321(b)(1) establishes a specific procedure requiring all 
claims under that provision to be referred to the Under 
Secretary for Benefits or the Director of VA's Compensation 
and Pension Service for initial decision.  However, the Court 
held that the Board may be required to consider the 
applicability of 38 C.F.R. § 3.321(b)(1) when the issue has 
been raised before the Board.

Here, the Board finds that the evidence fails to show that 
the service-connected disability is so exceptional or unusual 
as to warrant referral to the Under Secretary for Benefits or 
the Director of VA's Compensation and Pension Service for 
extraschedular consideration.  First, the record does not 
show frequent periods of hospitalizations.  In fact, a March 
2007 VA examination report notes that the veteran's post-
traumatic nasal deformity with epistaxis and sinusitis was 
stable; the veteran was not receiving any treatment for this 
disability currently.

Second, the preponderance of the evidence does not support a 
finding that the veteran is demonstrably unable to obtain or 
maintain employment due to his service-connected 
disabilities.  The Board has carefully considered the 
November 2002 private medical opinions and the December 2004 
VA examiner's opinion indicating that the veteran is 
unemployable.  However, the November 2002 private opinions 
list non service-connected as well as service-connected 
disorders (PTSD, hypertension, and degenerative joint 
disease) when he discussing the veteran's inability to work.  
The private physician does not indicate that the veteran's 
service-connected disorders prevent him from maintaining 
employment.  The December 2004 VA examiner stated that the 
veteran "seemed unable to work" due to his problems with 
nasal obstruction, epistaxis and sinusitis.  However, the VA 
physician did not specify reasons for this conclusion, or 
discuss the August 1998 statement from the veteran's former 
employer (which notes the veteran's problems with other 
nonservice-connected disabilities) and the September 1998 VA 
medical opinion (to the effect that while the veteran was 
unable to seep floors, he could perform other jobs).  
Furthermore, the opinion is in speculative terms, and the 
Court has held that medical opinions that are speculative, 
general, or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993).
Conversely, the Board gives more weight to the March 2007 VA 
medical opinion, which is clearly against the veteran's 
claim.  The examiner noted that while the veteran would not 
be able to perform an active job, his service-connected 
conditions are not of such unusual disabling nature as to 
preclude him from all types of substantial employment.  
Specifically, the veteran would not be precluded from a desk 
job.  (Notably, the veteran has reported sedentary employment 
experience, including experience in sales.  See SSA records.)  
The examiner indicated reasons for this opinion (for example, 
the veteran's disability was stable and required no 
treatment) and discussed the other medical opinions of record 
(notably the September 1998 VA and November 2002 private 
opinions).  

For reasons noted above, the more probative evidence 
establishes that the veteran is not totally disabled for any 
substantially gainful employment due to his service-connected 
disabilities, alone.  Accordingly, the preponderance of the 
evidence is against his claim for TIDU (and the doctrine of 
resolving reasonable doubt in a claimant's favor does not 
apply).


ORDER

TDIU is denied.


REMAND

One of the matters the Board must address is which issue or 
issues are properly before the Board.  An appeal to the Board 
is initiated by a Notice of Disagreement and completed by a 
substantive appeal after a Statement of the Case (SOC) is 
furnished.  In essence, the following sequence is required: 
There must be a decision by the RO; the claimant must timely 
express disagreement with the decision; VA must respond by 
issuing a SOC; and finally the claimant, after receiving the 
SOC, must complete the process by stating his argument in a 
timely-filed substantive appeal.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In an April 2005 rating decision, the RO granted an increased 
(50 percent) rating for post traumatic nasal deformity with 
epistaxis and sinusitis, effective December 3, 2004.  The 
veteran submitted a statement expressing disagreement with 
the effective date assigned within one year of the notice (in 
May 2005); no subsequent SOC has been issued.  Under 
Manlincon v. West, 12 Vet. App. 238 (1999), the Board must 
instruct the RO that this issue remains pending in appellate 
status (see 38 C.F.R. § 3.160(c)) and requires further 
action.  It is noteworthy that the claim is not before the 
Board at this time and will only be before the Board if the 
veteran timely files a substantive appeal.

Accordingly, the case is REMANDED for the following:

The RO should issue an appropriate SOC in 
the matter of entitlement to an effective 
date earlier than December 3, 2004, for 
the grant of a 50 percent rating for 
post-traumatic nasal deformity with 
epistaxis and sinusitis.  The veteran 
must be advised of the time limit for 
filing a substantive appeal.  If the 
appeal is timely perfected, this matter 
is to be returned to the Board.

The purpose of this remand is to fulfill the requirements of 
the Court in Manlincon.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112.



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


